Exhibit 10.11

MICHAEL KORS

August 21, 2012

Britton Russell

Dear Britton,

I am pleased to confirm our offer of employment, on the following terms:

 

1.        Title    SVP, Global Operations 2.    Start Date    September 17, 2012
3.    Base Compensation    $350,000 per year 4.    Annual Bonus    Beginning
Fiscal ‘13 (which starts on 4/1/12) you shall participate in the Company’s bonus
plan with the incentive levels intended to be 25% target- 37.5% stretch- 50%
maximum; provided however, that for Fiscal ‘13 the amount of the bonus payable
in accordance with the bonus plan shall be guaranteed at the maximum amount
which would be $175,000 for the entire year, which will be prorated based upon
your confirmed start date. 5.    Relocation    The Company shall reimburse you,
promptly after submission by you of invoices or other supporting documentation,
for up to $25,000 of expenses reasonably incurred by your relocating to the
United States. Any tax liability incurred by these relocation reimbursements
will be paid for by the Company. In the event you resign before the first
anniversary of your start date, you shall repay the company in full for such
bonus. 6.    Equity    Upon the next grant of equity by the Company to its
employees, you shall be eligible for an award under the Michael Kors Holdings
Limited Omnibus Incentive Plan in an amount that is valued at approximately
$300,000 (as further described below) in accordance with, and subject to, the
terms and conditions of such Incentive Plan. This grant of equity will be
comprised 50% of Stock Options and 50% in Restricted Shares. The Stock Options
will be valued on the grant date based on the fair value as calculated using the
Black-Scholes option pricing model. The Restricted Shares will be valued at the
closing price on the date of grant. 7.    Vacation    3 weeks per year, which
will accrue and is otherwise subject to the Company’s policy as in effect from
time to time. 8.    Benefits    All medical and other benefits as per company
policy for similarly situated employees. The Company will provide you a
description of the complete benefits program, together with the necessary
enrollment forms.

 

 

 

11 WEST 42ND STREET NEW YORK NY 10036 T 212 201 8100



--------------------------------------------------------------------------------

MICHAEL KORS

 

9.    Other Employment Terms         All of the terms and conditions of your
employment with the Company, including the Company’s employment at will policy,
will be governed by the Company’s Employee Handbook, the terms of which you will
be required to acknowledge in writing on your start date.

Please feel free to call me if you have any questions at all regarding the
above. Otherwise, please acknowledge the terms of our offer by returning this
letter at your earliest convenience.

We are all excited about your decision to join us at Michael Kors (USA), Inc.,
and look forward to your arrival.

 

Sincerely, /s/    Joe Parsons

Joe Parsons

EVP, CFO

 

Acknowledged: /s/    Britton Russell Britton Russell

 

 

 

11 WEST 42ND STREET NEW YORK NY 10036 T 212 201 8100